DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on October 6, 2020 is acknowledged.

Non-elected claim 20 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 12 recite “each patterned portion of the plurality of portions” which is indefinite.  The claim previously recites “a plurality of patterned portions”.
Claim 4 is indefinite.  It appears the claim is not complete as it ends with “; and”.
Claims 5 and 14 recite “after the photoresist has been removed” which is indefinite.  It is not clear because claim 4, upon which claim 5 depends, recites removing “the photoresist residue” and there is still photoresist remaining on the substrate.  In addition, claim 5 is improper for not ending in a period.
Claims 7 and 16 recite “one or a dilute hydrofluoric acid” which is indefinite.  It is not clear if “of” should be used instead of “or”.
Claim 12 recites “hardmask layer, on one or more…” which is indefinite.  It is not clear what is being recited.
Claim 14 is not clear in reciting “the functionalized material does not bind to the exposed portion of the one underlayer within each trench”.  It is not clear if this is the last step of claim 12.  In addition, claim 12 recites “one or more underlayers”.  It is not clear what “the one underlayer” is in this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 9,159,561) in view of Choi (US 2008/0113300) or Hatakeyama (US 2016/0124313).
Chen teaches a process of repairing broken line defects in photoresist processing.  It is taught that several layers 40-70 can be present under the photoresist layer (column 4, lines 19-23).  The layers include hardmask 70 which can have a trilayer photoresist 90 and underlayers with the top layer being the photosensitive material 93. (column 4, lines 24-35 and Figure 2B).  The top layer 93 is patterned including exposing, developing, rinsing and baking processes (column 4, lines 40-43 and Figure 3B).  Figure 4B and column 5, lines 14-15, teach removing the photoresist scum 130 from between the patterns.  Then further processing occurs.
Chen does not teach coating the photoresist pattern before further processing.  This is taught by Choi and Hatakeyama.
Choi teaches a coating composition used in the patterning of photoresist patterning.  Paragraphs 0040-0042, teach forming the photoresist pattern (Figure 1A).  Paragraph 0043, teaches coating the photoresist pattern with a coating composition (Figure 1B).  Paragraph 0044, teaches the coating layer 132 on the resist pattern 120 and paragraph 0045 and Figure 1D teach that the excess material is removed so that the coating is only on the photoresist pattern and not the underlayer 110 (paragraph 0046).  Further processing then occurs.
Hatakeyama teaches a coating composition used in patterning a photoresist layer.  It is taught that the composition has hydroxyl, carboxyl and amino features as recited in the current claims.  Figure 1 C and paragraphs 0012-0017, teach the steps of 
Therefore, it would have been obvious to one of ordinary skill in the art to have coated a photoresist pattern with a composition including at least a hydroxyl, carboxyl or amino component as recited in claims 1-5 and 12-14 because Choi and Hatakeyama teach that such a coating composition leads to improved further processing especially etching of the underlying layers.

Claims 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Choi and Hatakeyama as applied to claims 1-5 and 12-14 above, and further in view of Ye (US Patent 9,613,808.
The teachings of Chen, Choi and Hatakeyama have been discussed above.  These references do not teach the treatment of the hardmask.  This is taught by Ye.
Ye teaches a process of forming a hardmask where a photoresist pattern will be formed on (column 3, line 59 to column 4, line 11).  It is taught that the hardmask layer can be treated with dilute hydrofluoric acid (column 3, lines 21-58).  It is taught that this provides a better surface for further processing.
Therefore, it would have been obvious to one of ordinary skill in the art to have used dilute hydrofluoric acid to treat a hardmask layer with reasonable expectation of improved further processing sue to the teaching of Ye.

Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Choi, Hatakeyama and Ye as applied to claims 1-8 and 12-16 above, and further in view of Huber (US Patent 8,652,768).
The teachings of Chen, Choi, Hatakeyama and Ye have been discussed above.  These references do not teach the grafting process.  This is taught by Huber.
Huber teaches patterns which can be separated by a polymer brush.  Column 3, lines 15-38, teach forming photoresist patterns by known photolithographic processes.  The two areas (pattern and areas between the patterns) have polymers grafted to the areas (column 6, line 29 to column 7, line 21).  Column 1, line 57-column 2, line 27 and claim 5, teach using amine, thiol and carboxylic acid groups.
Therefore, it would have been obvious to have grafted the photoresist pattern as recited in claims 9-11 and 17-19 because Huber teaches that such a process leads to better patterning especially in further processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737